DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-3, 6, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama et al. U.S. Patent Application Publication 2015/0061020 A1 (the ‘020 reference).
The reference discloses in Fig. 1A, other figures and related text a semiconductor device and a method of forming a semiconductor device as claimed.
Referring to claim 1, the ‘020 reference discloses a semiconductor device, comprising: 
a semiconductor substrate (10, para [53] (paragraph(s) [0053])), having a first side (lower side) and a second side (upper side) opposite to the first side; 
a gate structure (21, para [58]) over the first side (lower side) of the semiconductor substrate (10); 
a source region (22S/25S) and a drain region (22D/25D, para [61]) in the semiconductor substrate (10) aside the gate structure (51); 
an interconnect structure (40/40A) disposed over the first side (lower side) of the semiconductor substrate (10) and electrically connected to the source region (22S/25S, via connection 28C, para [62]); 
a memory cell (32, para [65]) disposed over the second side (upper side) of the semiconductor substrate (10) and electrically connected to the drain region (22D/25D, via connector 28B and plug P, para [65]); and 
a conductive via (plug P, para [65]), wherein the conductive via (P) is disposed in the semiconductor substrate (10) between the drain region (22D/25D) and the memory cell (32) and electrically connects the drain region (22D/25D) and the memory cell (32) (“between” is broadly interpreted, as in “The Atlantic Ocean is between Europe and the Americas” or as in “Delaware is between Main and Virginia”).
Referring to claim 2, the reference further discloses that a portion of the conductive via (P) protrudes from the second side (upper side) of the semiconductor substrate (10). 
Referring to claim 3, the reference further discloses a dielectric layer (60, para [53]) over the second side (upper side) of the semiconductor substrate (10), wherein a portion of the conductive via (P) is disposed in the dielectric layer (60), and a surface of the conductive via (P) is substantially flush with a surface of the dielectric layer (60). 
Referring to claim 6, the reference further discloses a plurality of conductive patterns (31, 33, 34, para [65]) vertically stacked on and electrically connected to the conductive via (P), wherein the memory cell (32) is vertically inserted between and in direct contact with adjacent two (31, 33) of the plurality of conductive patterns. 
Referring to claim 15 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses a method of forming a semiconductor device, comprising: 
forming a gate structure (21) over a first side of a semiconductor substrate (10) and a source region (22S/25S) and a drain region (22D/25D) in the semiconductor substrate (10); 
forming a first wiring structure (40/40A) over the first side to electrically connect the source region (22S/25S); 
flipping the semiconductor substrate (10) (see Figs. 4E, 4F); 
forming a conductive via (P) penetrating the semiconductor substrate (10) from the second side, to electrically connect to the drain region (22D/25D); and 
forming a first memory cell (32) over the second side of the semiconductor substrate to electrically connect to the conductive via (P).
Referring to claim 19, the reference further discloses that flipping the semiconductor substrate comprises bonding the first wiring structure (40/40A) onto a carrier substrate (50, para [53]).

Allowable Subject Matter
3.	Claims 8-14 are allowable over the prior art of record. 
	Claims 4, 5, 7, 16-18 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a semiconductor device and a method of forming a semiconductor device with all exclusive limitations as recited in claims 4, 5, 7, 8, 16 and 20, which may be characterized (claim 4) in an isolation structure penetrating the semiconductor substrate and protruding from the second side of the semiconductor substrate, and in that a surface of the isolation structure is substantially flush with a surface of the conductive via (claim 5) in a dielectric layer over the second side of the semiconductor substrate and an isolation structure penetrating the semiconductor substrate and the dielectric layer, and in that a surface of the isolation structure is substantially flush with surfaces of the conductive via and the dielectric layer, (claim 7) in that the conductive via is in direct contact with the drain region, (claim 8) in a first memory cell disposed over the first side, that the first memory cell is disposed between and electrically connected to the plurality of first wirings, and in a second memory cell disposed over the second side, and in that the second memory cell is disposed between and electrically connected to the plurality of second wirings, (claim 16) in forming an epitaxial material in the semiconductor substrate between the second side and the drain region, in that the epitaxial material is in direct contact with the drain region, and in that  the conductive via is formed by removing the epitaxial material to form an opening and filling a conductive material in the opening, and (claim 20) in forming a second wiring structure and a second memory cell in the second wiring structure over the first side to electrically connect the drain region.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


10-31-2022
/TU-TU V HO/Primary Examiner, Art Unit 2818